Exhibit 10.1

AGREEMENT OF SALE AND PURCHASE

AH RICHMOND TOWER I, LLC, as Seller

&

KIRELAND MANAGEMENT, LLC or its permitted assigns, as Buyer

PROPERTY: 200 South 10th Street, Richmond, Virginia



--------------------------------------------------------------------------------

CONTENTS    PAGE  

1.

  

Agreement to Sell and Purchase

     1   

2.

  

Purchase Price

     1   

3.

  

Settlement

     2   

4.

  

Condition of Title

     2   

5.

  

Representations and Warranties

     2   

6.

  

Conditions of Buyer’s Obligations

     3   

7.

  

Conditions of Seller’s Obligations

     6   

8.

  

Possession

     6   

9.

  

Apportionments; Credits; Taxes

     6   

10.

  

Condemnation

     7   

11.

  

Default by Buyer

     7   

12.

  

Default by Seller

     7   

13.

  

Risk of Loss

     8   

14.

  

Brokerage

     8   

15.

  

Operation of the Property Prior to Settlement

     8   

16.

  

Notice

     10   

17.

  

Non-Disclosure

     11   

18.

  

“As Is” Sale and Release

     11   

19.

  

Like Kind Exchanges

     12   

20.

  

Miscellaneous

     12   

EXHIBITS:

“A” - LEGAL DESCRIPTION

“A-1” - EXCLUDED PERSONAL PROPERTY

“A-2” – SCHEDULED EXCEPTIONS

“B” - SURVIVING AGREEMENTS

“C” - SCHEDULE OF LEASES

“D” - SQUARE FEET, RENTS, EXPIRATION DATES AND SECURITY DEPOSITS

“E” - FORM OF ESTOPPEL CERTIFICATE

“F” - NONFOREIGN PERSON CERTIFICATION



--------------------------------------------------------------------------------

AGREEMENT OF SALE AND PURCHASE

THIS AGREEMENT OF SALE AND PURCHASE is made this 2nd day of November 2015 (the
“Effective Date”), by and between AH RICHMOND TOWER I, LLC, a Virginia limited
liability company, having an address at 222 Central Park Avenue, Suite 2100,
Virginia Beach, Virginia 23462 (“Seller”) and KIRELAND MANAGEMENT, LLC, a
Florida limited liability company, having an address at c/o Kurkin Brandes LLP,
18851 NE 29th Avenue, Suite 303, Aventura, Florida 33180 or its permitted
assigns (“Buyer”).

In consideration of the covenants and provisions contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Agreement to Sell and Purchase. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, subject to the terms and conditions of this
Agreement, that certain tract or piece of land located in the City of Richmond,
Virginia, commonly known as 200 South 10th Street, consisting of approximately
0.38 acres, as more fully described in the legal description attached hereto as
Exhibit “A”, together with all improvements thereon and appurtenances thereto,
including all right, title and interest of Seller in and to any land lying in
the bed of any highway, street, road or avenue, opened or proposed, in front of
or abutting or adjoining such tract or piece of land, any easements appurtenant
thereto, including easements for air rights and vehicular and/or pedestrian
access, together with and subject to the easement agreements pertaining thereto
(collectively, the “Real Property”) and all equipment, appliances and other
personal property (collectively, the “Personal Property”) attached or
appurtenant to, located in or on, or used in connection with the Real Property
other than the excluded personal property listed on attached Exhibit “A-1”. The
Real Property and the Personal Property are jointly called the “Property”.

2. Purchase Price.

(a) The purchase price for the Property is Seventy Eight Million Dollars
($78,000,000) (the “Purchase Price”), payable as follows:

(i) Three Million Nine Hundred Thousand Dollars ($3,900,000) (such sum, together
with all interest earned thereon, the “Initial Deposit”) by wire transfer or
check payable to Chicago National Title Insurance Company (“Escrow Agent”),
which Buyer shall deliver to Escrow Agent no later than five (5) business days
after the Effective Date, time being of the essence. In the event Buyer fails to
deliver the Initial Deposit to Escrow Agent in accordance with the foregoing,
this Agreement shall be voidable and of no force or effect at the election of
Seller by written notice to Buyer and Escrow Agent.

(ii) Three Million Nine Hundred Thousand Dollars ($3,900,000) (the “Additional
Deposit”), payable in accordance with and subject to Section 6(b), below.

(ii) The balance of the Purchase Price shall be paid to Seller at Settlement (as
defined below) in cash by wire transfer of immediately available funds, subject
to the prorations and adjustments provided for in this Agreement.

 

1



--------------------------------------------------------------------------------

(b) The Initial Deposit and the Additional Deposit, together will all interest
earned thereon, shall collectively be referred to as the “Deposit”. At Buyer’s
option and expense, the Deposit shall be held in an interest bearing account by
Escrow Agent in accordance with this Agreement pending consummation of the
transactions contemplated hereby. At the completion of Settlement, the Deposit,
less any accrued interest, shall be paid to Seller on account of the Purchase
Price. Any interest earned on the Deposit shall be paid to Buyer unless Seller
shall be entitled to the Deposit by reason of a default by Buyer, in which case
such interest shall be paid to Seller. Buyer’s Federal Tax I.D. Number is
45-3675842; Seller’s Federal Tax I.D. Number is 26-2117056.

(c) If there is a dispute between Seller and Buyer regarding whether the Deposit
shall be returned to Buyer or delivered to Seller, Escrow Agent shall have no
obligation to either Seller or Buyer except to interplead the proceeds into an
appropriate court of competent jurisdiction. Escrow Agent may act upon any
instrument or other writing believed by Escrow Agent in good faith to be genuine
and to be signed and presented by the proper person. Escrow Agent shall not be
liable in connection with the performance by Escrow Agent of its duties
hereunder, except for Escrow Agent’s own fraudulent misconduct or gross
negligence. Escrow Agent shall be under no obligation to institute or defend any
action, suit or legal proceeding in connection herewith or to take any other
action likely to involve Escrow Agent in expense (except to interplead the
Deposit as aforesaid) unless first indemnified to its reasonable satisfaction by
Seller and Buyer.

3. Settlement. Settlement shall be held on the date which is thirty (30) days
after expiration of the Due Diligence Period (as defined below), or on such
earlier date as Buyer and Seller may mutually agree, at the offices of Williams
Mullen, 200 South 10th Street, Richmond, Virginia 23219 at 10:00 a.m.
(“Settlement”). Notwithstanding the foregoing, Seller shall have a one-time
right to extend the date of Settlement by up to thirty (30) days, by written
notice to Buyer delivered no later than thirty (30) days after the expiration of
the Due Diligence Period.

4. Condition of Title. Title to the Property shall be free and clear of all
liens and encumbrances, excepting only matters appearing of public record on the
Effective Date, including the matters set forth on Exhibit “A-2” hereto, the
lien of any taxes not yet due and payable and the rights of parties in
possession under and subject to the terms of the “Leases” (as hereinafter
defined). Between the time period commencing on the Effective Date and ending on
the earlier of Settlement or termination of this Agreement, Seller agrees that
it will take no voluntary action to convey any interest in the Property to
anyone other than Buyer. At the time of Settlement, Seller will cause the
Property to be released or otherwise discharged from any lien, securing the
payment of a sum certain.

5. Representations and Warranties.

(a) Seller, to induce Buyer to enter into this Agreement and to complete the
sale and purchase of the Property hereunder, represents, warrants and covenants
to Buyer as follows:

(i) There are no management, employment, service, equipment, supply, or
maintenance agreements with respect to or affecting the Property, except for
customary agreements with public utilities, instruments of record and those
agreements, if any, listed on Exhibit “B” attached hereto (the “Service
Agreements”).

 

2



--------------------------------------------------------------------------------

(ii) There are no existing leases, whether oral or written, affecting the
Property except as listed in the Schedule of Lease Documents attached hereto as
Exhibit “C” (the “Leases”). With respect to each of the Leases, Exhibit “D”
lists as of the date set forth in Exhibit “D” the leased square feet, the
current minimum monthly rent, the current monthly operating expense
reimbursement, the expiration date and any security deposit paid by the tenant
which has not heretofore been returned or applied in accordance with the lease
(the “Security Deposits”).

(iii) Seller is a duly existing limited liability company and has the power and
authority to enter into this Agreement and to consummate the transactions herein
contemplated.

(iv) Neither the execution and delivery of this Agreement, nor compliance with
the terms and conditions of this Agreement by Seller, nor the consummation of
the sale, constitutes or will constitute a violation or breach of the
organizational documents of Seller, or of any agreement or judicial order to
which Seller is a party or to which Seller is subject.

(v) There are no proceedings pending or, to Seller’s knowledge, threatened by or
against Seller in bankruptcy, insolvency or reorganization in any state or
federal court.

For the purpose of this Agreement, the phrase “to Seller’s knowledge” and any
phrase or words of similar import shall be deemed to mean the actual knowledge
of Eric L. Smith without having made inquiry or investigation beyond such
individual’s actual knowledge on the date that Seller executes this Agreement.

(b) Buyer, to induce Seller to enter into this Agreement and to complete the
sale and purchase of the Property hereunder, represents, warrants and covenants
to Seller as follows:

(i) Neither the execution and delivery of this Agreement, nor compliance with
the terms and conditions of this Agreement by Buyer, nor the consummation of the
purchase, constitutes or will constitute a violation or breach of the
organizational documents of Buyer, or of any agreement or judicial order to
which Buyer is a party or to which Buyer is subject.

(ii) There are no proceedings pending or, to Buyer’s knowledge, threatened, by
or against Buyer in bankruptcy, insolvency or reorganization in any state or
federal court.

(iii) Buyer is duly formed, validly existing and in good standing under the laws
of the State of Florida. Buyer has duly authorized, executed and delivered this
Agreement.

Each of the representations and warranties of Buyer set forth above shall be
deemed remade by Buyer as of Settlement and shall survive Settlement.

6. Conditions of Buyer’s Obligations. The obligation of Buyer under this
Agreement to purchase the Property from Seller is subject to the satisfaction at
Settlement of each of the following conditions (any one of which may be waived
in whole or in part by Buyer at or prior to Settlement):

(a) All of the representations and warranties by Seller set forth in this
Agreement shall be true and correct at and as of Settlement in all material
respects as though such representations and warranties were made at and as of
Settlement, except for changes therein consented to by Buyer or deemed consented
to by Buyer under the terms of this Agreement. Seller shall have performed,
observed and complied with all material covenants, agreements and conditions
required by this Agreement to be performed on its part prior to or as of
Settlement.

 

3



--------------------------------------------------------------------------------

(b) Buyer shall have a period commencing on October 12, 2015 and ending on
November 10, 2015 (the “Due Diligence Period”) to conduct due diligence
investigations and analysis of the Property and all information pertaining to
the Property, subject to the limitations of this Agreement, including the
indemnification, insurance and other requirements of Section 15(b). Buyer may
terminate this Agreement by written notice to Seller on or before the last day
of the Due Diligence Period at 5:00 p.m. If Buyer elects to proceed to
Settlement, on or before the last day of the Due Diligence Period at 5:00 p.m.,
Buyer shall (i) elect by written notice which of the Service Agreements Buyer
wishes to assume (the “Surviving Agreements”); and (ii) pay the Additional
Deposit by wire transfer or check payable to Escrow Agent which Buyer shall
deliver to Escrow Agent within twenty-four (24) hours of the expiration of the
Due Diligence Period, time being of the essence. In the event Buyer fails to
timely perform in accordance with the foregoing sentence, such failure shall be
deemed an election by Buyer to terminate this Agreement. Upon the termination of
this Agreement pursuant to this Section 6(b), the Deposit shall be returned to
Buyer, and there shall be no further obligation or liability on either of the
parties hereto, except as otherwise specifically provided herein, and Buyer
promptly shall return to Seller, without retaining any copies thereof, all
copies of the Leases, the Service Agreements and Seller’s Materials (defined
below) and shall deliver to Seller copies of all studies and reports relating to
the Property obtained by Buyer. Buyer shall not communicate with any tenants
under the Leases, except with Seller’s prior written consent and, at Seller’s
election, with Seller or Seller’s designee being present at the time of such
communication. In the event of such consent, Buyer shall not disclose any of the
terms and conditions of this transaction to such tenants.

(c) If Buyer has not terminated or been deemed to terminate this Agreement on or
before the expiration of the Due Diligence Period, Seller shall use reasonable
efforts to deliver to Buyer, at or before Settlement duly executed originals of
(i) a certificate from each tenant under the Leases, substantially in the form
attached hereto as Exhibit “E” or in such form as may be contemplated under the
Leases (collectively, the “Estoppel Certificates”) and (ii) a subordination,
non-disturbance and attornment agreement from each tenant under the Leases, in
such form as may be contemplated under the Leases (the “SNDAs”). If, after using
reasonable efforts, Seller cannot deliver 100% of the Estoppel Certificates and
100% of the SNDAs, it shall not be a default hereunder, but Buyer may
(x) terminate this Agreement by delivering notice of such termination to Seller
and in such event the Deposit shall be returned to Buyer, this Agreement
thereupon shall become void and there shall be no further obligations or
liability on either of the parties hereto, except as otherwise specifically
provided herein, or (y) waive such condition and complete Settlement in
accordance with this Agreement.

(d) To Buyer’s satisfaction, Seller has delivered to Buyer the items set out in
the Due Diligence Checklist attached to the letter of intent dated as of
October 2, 2015 and accepted and approved as of October 9, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Letter of
Intent”), by and between Kireland Management, LLC and Armada Hoffler Properties,
Inc (collectively, “Seller’s Materials”). Buyer shall keep Seller’s Materials
and

 

4



--------------------------------------------------------------------------------

all information obtained by Buyer as part of its due diligence review of the
Property (“Buyer’s Materials”) confidential and, except as may otherwise be
required by law, shall not share any of the foregoing with anyone other than
Buyer’s members, managers, officers, employees, outside counsel, accounting firm
and other professional consultants, including Buyer’s title company (all of whom
are collectively referred to as the “Related Parties”) who, in Buyer’s judgment,
need to know such information for evaluating a possible purchase of the
Property. The Related Parties shall be informed by Buyer of the confidential
nature of the Seller’s Materials and the Buyer’s Materials and shall be directed
by Buyer to keep same in the strictest confidence. Buyer shall be responsible
for any breach of the obligations set forth in this subparagraph by Buyer or the
Related Parties.

Except as otherwise expressly provided, Seller makes no representation, warranty
or promise of any kind concerning the accuracy or completeness of all or any
part of the Seller’s Materials, and any inaccuracy, incompleteness, or
deficiency in any part of the Seller’s Materials shall be solely the risk and
responsibility of Buyer and shall not be chargeable in any respect to Seller.

(e) At Settlement, Seller shall deliver to Buyer duly executed originals of the
following:

(i) A general warranty deed to the Real Property duly executed and acknowledged
by Seller and in proper form for recording, subject to matters of record (the
“Deed”);

(ii) A valid bill of sale for the Personal Property, if any, without warranties;

(iii) A valid assignment of the Leases, duly executed and acknowledged, pursuant
to which Seller shall assign to Buyer all of Seller’s right, title and interest
in and to the Leases and Buyer shall assume the obligations of Seller under the
Leases. Such assignment shall include an indemnification from Seller to Buyer
against liability for claims asserted against Buyer under the Leases for events
occurring prior to Settlement and an indemnification from Buyer to Seller
against liability for claims asserted against Seller for events occurring from
and after Settlement;

(iv) A letter addressed to each tenant informing it of the sale;

(v) A Nonforeign Person Certification in the form attached hereto as Exhibit
“F”, as required under Section 1445 of the Internal Revenue Code;

(vi) An assignment in form and substance mutually satisfactory to Seller and
Buyer, pursuant to which Seller shall assign to Buyer all of Seller’s right,
title and interest in and to the Surviving Agreements, if any, and Buyer shall
assume the obligations of Seller under the Surviving Agreements. Such assignment
shall include an indemnification from Seller to Buyer against liability for
claims asserted against Buyer under the Surviving Agreements for events
occurring prior to Settlement and an indemnification from Buyer to Seller
against liability for claims asserted against Seller for events on and occurring
after Settlement;

(vii) To the extent not previously made available to Buyer, originals of the
following instruments (or copies if originals are unavailable):

 

  (A) the Leases;

 

5



--------------------------------------------------------------------------------

  (B) the Estoppel Certificates;

 

  (C) the SNDAs; and

 

  (D) the Surviving Agreements;

(viii) All keys, keycards and combinations to locks at the Property, to the
extent in Seller’s possession; and

(ix) An owner’s affidavit as to mechanics’ liens and possession in customary
form reasonably acceptable to Seller and Buyer’s title insurer.

7. Conditions of Seller’s Obligations. The obligation of Seller under this
Agreement to sell the Property to Buyer is subject to the satisfaction at
Settlement of each of the following conditions (any one of which may be waived
in whole or in part by Seller at or prior to Settlement):

(a) All of the representations and warranties by Buyer set forth in this
Agreement shall be true and correct at and as of Settlement in all material
respects as though such representations and warranties were made at and as of
Settlement, except for changes therein consented to by Seller or deemed
consented to by Seller under the terms of this Agreement. Buyer shall have
performed, observed and complied with all material covenants, agreements and
conditions required by this Agreement to be performed on its part prior to or as
of Settlement.

(b) At Settlement, Buyer shall deliver to seller duly executed originals of the
documents referred to in Section 6(e)(ii), 6(e)(iii), and 6(e)(vi).

8. Possession. Possession of the Property shall be given to Buyer at Settlement,
free and clear of all liens and encumbrances except as contemplated by
Section 4, by delivery of the Deed.

9. Apportionments; Credits; Taxes.

(a) Real estate taxes, minimum and additional rents from tenants under the
Leases, the Surviving Agreements, all utilities, operating expenses and other
apportionable income and expenses paid or payable by Seller shall be apportioned
pro rata on a per diem basis as of Settlement. Taxes, and additional rent paid
on account thereof, shall be apportioned based on the fiscal year of the taxing
authority. Seller shall cause any and all public utilities serving the Property,
to the extent such utilities bill Seller rather than any tenant of the Property,
to issue final bills to Seller on the basis of readings made as of Settlement
and all such bills shall be paid by Seller. Each party shall separately
reconcile with tenants the amounts paid or payable on account of operating
expenses incurred by such party during its period of ownership in accordance
with the terms of the Leases. If any tenant objects to reconciling separately
with Seller for operating expenses for the calendar year in which Settlement
occurs with respect to Seller’s period of ownership, Buyer and Seller agree to
cooperate in a combined year-end reconciliation with such tenant in a manner
reasonably acceptable to Buyer and Seller. Any amounts that may be due Seller as
a result of such year-end reconciliations shall be paid by Buyer to Seller
promptly after Buyer collects such amounts from the tenants. The provisions
hereof shall survive Settlement under this Agreement.

 

6



--------------------------------------------------------------------------------

(b) At Settlement, Seller shall give to Buyer a credit in the amount of all
Security Deposits under the Leases.

(c) At Settlement, Seller shall pay all grantor’s taxes, the cost of releases
associated with the liens of any deeds of trust of Seller, if any, the cost to
cure any title defects required to be cured under this Agreement or otherwise
agreed to by Seller, and all attorneys’ fees in connection with the preparation
of any documents required to be furnished by Seller hereunder, as well as any
costs or fees in connection with obtaining any third party consent required in
connection with the transactions contemplated by this Agreement. Buyer shall pay
all grantee’s taxes, the cost of recording the Deed, all loan fees charged by
Buyer’s lender, if any, title insurance fees and premiums, and all expenses
incurred by Buyer in the investigation of the suitability of the Property.
Seller and Buyer shall each pay one-half of Escrow Agent’s fees.

(d) Buyer agrees that if at Settlement any rents, charges or other arrearages
with respect to any period prior to Settlement are due and owing from tenants
but are then unpaid (the “Arrearages”), Buyer will cooperate with Seller’s
efforts to collect such Arrearages. All payments received by Buyer after
Settlement from tenants owing Arrearages shall be applied first on account of
current amounts due from such tenants and then to the Arrearages; provided,
however, that if a tenant identifies a payment as pertaining to an Arrearage,
such payment shall be applied first on account of the identified Arrearage.
Buyer further agrees to remit such collected Arrearages to Seller in a prompt
and timely fashion. Any sums received by Seller from tenants for periods after
Settlement shall be remitted by Seller to Buyer in a prompt and timely fashion.
The provisions hereof shall survive Settlement under this Agreement.

10. Condemnation. Seller covenants and warrants that Seller has not heretofore
received any notice of any condemnation proceeding or other proceeding in the
nature of eminent domain in connection with the Property. If prior to Settlement
any such proceeding is commenced or any change is made, or proposed to be made,
to the current means of ingress and egress to the Property or to the roads or
driveways adjoining the Property, or to change such ingress or egress or to
change the grade thereof, Seller agrees to notify Buyer thereof. Buyer then
shall have the right, at Buyer’s option, to terminate this Agreement by giving
written notice to Seller within five (5) days after receipt of such notice. If
Buyer does not so terminate this Agreement, Buyer shall proceed to Settlement
hereunder as if no such proceeding had commenced and will pay Seller the full
Purchase Price in accordance with this Agreement; Seller shall assign to Buyer
all of its right, title and interest in and to any compensation for such
condemnation, and Seller shall not negotiate or settle any claims for
compensation prior to Settlement without Buyer’s participation.

11. Default by Buyer. If Buyer, without the right to do so and in default of its
obligations hereunder, fails to complete Settlement, Seller may elect to
terminate this Agreement by written notice to Buyer, and have the Deposit paid
to Seller.

12. Default by Seller. If Seller, without the right to do so and in default of
its obligations hereunder, fails to complete Settlement, Buyer, as its sole and
exclusive remedy, may elect to (a) have the Deposit returned to Buyer, or
(b) exercise the remedy of specific performance to cause Seller to convey to
Buyer title to the Real Property.

 

7



--------------------------------------------------------------------------------

13. Risk of Loss. Seller shall bear the risk of all loss or damage to the
Property from all causes except acts of Buyer until Settlement. Seller
represents that it has, and will maintain, or has caused and will cause to be
maintained, pending Settlement, a policy of fire and extended coverage insurance
in at least the full amount of the replacement cost of the building and
improvements located on the Property. If at any time prior to Settlement any
portion of the Property is destroyed or damaged as a result of fire or any other
casualty whatsoever, Seller shall give notice thereof to Buyer, but such damage
or destruction shall not affect the obligations of the parties under this
Agreement or delay Settlement. In the event of such damage or destruction, then,
at Settlement, all unpaid claims and rights in connection with any such losses
shall be assigned to Buyer and the Purchase Price shall not be affected.

14. Brokerage. Buyer represents and warrants to Seller that it has dealt with no
broker, agent, finder or other intermediary in connection with this sale and
purchase other than Butters Realty & Management, LLC (“Buyer’s Broker”) for
whose commissions Buyer shall be solely responsible pursuant to separate
agreement if and when Settlement takes places. Seller represents and warrants to
Buyer that it has dealt with no broker, agent, finder or other intermediary in
connection with this sale and purchase other than HFF, Inc. for whose
commissions Seller shall be solely responsible pursuant to separate agreement if
and when Settlement takes place. The foregoing representation and warranty does
not apply to any brokers, agents, finders or other intermediaries consulted in
connection with the Leases, whose commissions are addressed under
Section 15(f)(iii). Each of Seller and Buyer agrees to indemnify, defend and
hold the other party harmless from and against any broker’s claim arising from
any breach by such party of such Party’s representation and warranty in this
paragraph. The foregoing indemnification obligations of Seller and Buyer shall
survive Settlement or the termination of this Agreement.

15. Operation of the Property Prior to Settlement. Prior to Settlement:

(a) The Property shall be operated, managed and maintained in its present
condition, reasonable wear and tear excepted.

(b) At reasonable times following reasonable notice, Buyer, its accountants,
architects, attorneys, engineers, contractors and other representatives shall be
afforded reasonable access as follows (collectively, “Buyer’s Access Rights”):

(i) to the Property to inspect, measure, appraise, test and make surveys of the
Property; provided, however, that Buyer shall be obligated to obtain Seller’s
prior approval for the performance of any invasive or intrusive environmental
testing, such approval not to be unreasonably withheld or delayed if same is
recommended by Buyer’s environmental engineer and Buyer’s written request to
Seller therefor is accompanied by a summary of the proposed scope of work; and

(ii) to the records and files relating to the Property, and at Buyer’s expense,
to make copies of such records and files; provided, however, that Buyer shall
return all copies of such records and files if Settlement does not occur under
this Agreement.

Buyer shall not interfere unreasonably with the operation of the Property and
shall coordinate all of Buyer’s activities under this Section with Seller or
Seller’s designee to minimize possible interference with the Property or its
operation. All such activities shall be subject to the rights of

 

8



--------------------------------------------------------------------------------

tenants under the Leases. Buyer shall restore any area on the Property disturbed
in the course of Buyer’s testing to the conditions existing prior to any tests
conducted by Buyer. Prior to making any entry upon the Property, Buyer shall,
and shall cause any agent or contractor of Buyer entering upon the Property to,
obtain and maintain a minimum of $5,000,000.00 of comprehensive general
liability insurance and naming Seller as additional insured thereunder, and
shall deliver certificates naming Seller as the certificate holder, evidencing
the same. All such certificates shall state that the insurance coverage may not
be canceled or modified except upon thirty (30) days’ prior written notice to
Seller. Buyer agrees to indemnify, defend, and hold Seller harmless from and
against any claim made against Seller as a result of any entry upon the Property
and any activities conducted thereon by Buyer or on behalf of Buyer. The
foregoing indemnification obligation of Buyer shall survive Settlement and shall
survive any termination of this Agreement.

(c) Seller not default in its obligations as landlord under the Leases and all
other agreements and contractual arrangements affecting the Property by which
Seller is bound beyond any applicable notice or cure period.

(d) Seller shall notify Buyer of Seller’s receipt of any notice from any party
alleging that Seller is in default of its obligations under any of the Leases or
any permit or agreement affecting the Property, or any portion or portions
thereof.

(e) Except with the prior written consent of Buyer, which consent shall not be
unreasonably withheld or delayed (and which shall be deemed granted in the event
Buyer fails to approve or disapprove same within five (5) business days after
receipt thereof), other than leases, no contract for or on behalf of or
affecting the Property shall be negotiated or entered into which cannot be
terminated by Seller prior to Settlement without charge, cost, penalty or
premium.

(f) With respect to New Leases and any Lease Modification (as such terms are
defined below):

(i) Seller shall notify Buyer of any new leases for any portion of the Property
(“New Lease”), as well as any amendments, extensions, terminations, or
assignments or subleases to which Seller consents, relating to any of the Leases
(“Lease Modification”). Provided Buyer has not elected to terminate this
Agreement prior to the expiration of the Due Diligence Period, Buyer shall be
deemed to have approved any New Lease or Lease Modification;

(ii) from and after the expiration of the Due Diligence Period without
termination of this Agreement, except with the prior written approval of Buyer,
Seller shall not enter into any New Lease nor any Lease Modification. If Seller
submits a proposed New Lease or Lease Modification to Buyer for its approval,
Buyer shall have three (3) days from the date of its receipt of such proposed
New Lease or Lease Modification to grant or deny its approval by notice to
Seller. If Buyer denies approval, Buyer shall state in the notice its grounds
for denial. If Buyer does not deliver a notice to Seller within such three
(3) day period, Buyer shall be deemed to have approved the New Lease or Lease
Modification as submitted. If Buyer denies approval of any proposed New Lease or
Lease Modification, and Seller enters into such New Lease or Lease Modification,
Buyer may terminate this Agreement, in which event Buyer shall be entitled to a
refund of the Deposit;

(iii) at the time of Settlement, with regard to any New Lease or Lease
Modification approved or deemed approved by Buyer, in addition to the Purchase
Price, Buyer shall

 

9



--------------------------------------------------------------------------------

pay to Seller the brokerage commissions and tenant improvement costs incurred by
Seller in connection with such approved New Lease or Lease Modification and
shall be responsible for paying any such commissions and costs that are
outstanding as of Settlement. Any commission due as a result of an extension,
renewal or expansion commencing after Settlement shall be Buyer’s
responsibility.

16. Notice. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered (i) in person, (ii) by registered or
certified mail, return receipt requested, (iii) by recognized overnight delivery
service providing positive tracking of items (for example, Federal Express), or
(iv) by e-mail provided a copy is sent concurrently by one of the methods
described in (i), (ii) or (iii) above, addressed as follows or at such other
address of which Seller or Buyer shall have given notice as herein provided:

 

If intended for Seller:      AH Richmond Tower I, LLC      222 Central Park
Avenue, Suite 2100      Virginia Beach, Virginia 23462      Attn: Eric L. Smith
     E-mail: esmith@armadahoffler.com      with a copy to:      Williams Mullen
     200 South 10th Street, Suite 1600      Richmond, Virginia 23219      Attn:
A. Brooks Hock, Esq.      E-mail: bhock@williamsmullen.com      If intended for
Buyer:      Kireland Management, LLC      c/o Kurkin Brandes LLP      18851 NE
29th Avenue, Suite 303      Aventura, Florida 33180      Attn: Alex Kurkin, Esq.
     E-mail: akurkin@kb-attorneys.com      with a copy to:      Kurkin Brandes
LLP      18851 NE 29th Avenue, Suite 303      Aventura, Florida 33180      Attn:
Melissa Munchick, Esq.      E-mail: mmunchick@kb-attorneys.com     

All such notices, requests and other communications shall be deemed to have been
sufficiently given for all purposes hereof only upon receipt by the party to
whom such notice is sent, or when delivery is attempted and refused. Notices by
the parties may be given on their behalf by their respective attorneys.

 

10



--------------------------------------------------------------------------------

17. Non-Disclosure. Neither party shall make public disclosure with respect to
this transaction before the Settlement except:

(a) as may be required by law, including by applicable federal and state
securities laws and regulations;

(b) to such, attorneys, accountants, present or prospective sources of
financing, partners, directors, officers, employees and representatives of
either party or of such party’s advisors who need to know such information for
the purpose of evaluating and consummating the transaction, including the
financing of the transaction; and

(c) as may be permitted specifically by the terms of this Agreement.

18. “As Is” Sale and Release

(a) Buyer hereby represents and warrants to Seller that, except as otherwise
expressly set forth in this Agreement, Buyer has not entered into this Agreement
based upon any representation, warranty, statement or expression of opinion by
Seller or any person or entity acting or allegedly acting for or on behalf of
Seller with respect to Seller, the Property or the “Condition of the Property”
(as hereinafter defined). Buyer acknowledges and agrees that, except for the
covenants, representations and warranties of Seller expressly contained in this
Agreement, the Property shall be sold and conveyed (and accepted by Buyer at
Settlement) AS IS, WHERE IS, WITH ALL DEFECTS AND WITHOUT ANY WRITTEN OR ORAL
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED OR ARISING BY
OPERATION OF LAW. Except as expressly otherwise provided in this Agreement,
Seller makes no representation, warranty or covenant, express, implied or
statutory, of any kind whatsoever with respect to the Property, including,
without limitation, representation, warranty or covenant as to title, survey
conditions, use of the Property for Buyer’s intended use, the condition of the
Property, past or present use, development, investment potential, tax
ramifications or consequences, compliance with law, present or future zoning,
the presence or absence of hazardous substances, the availability of utilities,
access to public road, habitability, merchantability, fitness or suitability for
any purpose, or any other matter with respect to the Property (collectively, the
“Condition of the Property”), all of which are, except as otherwise expressly
provided in this Agreement, hereby expressly disclaimed by Seller. Except as
otherwise expressly provided in this Agreement, Buyer acknowledges that Seller
has made no representation, warranty or covenant as to the Condition of the
Property or compliance of the Property with any federal, state, municipal or
local statutes, laws, rules, regulations or ordinances including, without
limitation, those pertaining to construction, building and health codes, land
use, zoning, hazardous substances or toxic wastes or substances, pollutants,
contaminants, or other environmental matters. Buyer shall reconfirm the
aforesaid acknowledgments in writing as of the date of Settlement.

(b) Buyer further represents and warrants that Buyer has knowledge and expertise
in financial and business matters that enable Buyer to evaluate the merits and
risks of the transaction contemplated by this Agreement and that Buyer is not in
any disparate bargaining position. Buyer acknowledges and agrees that it has
been given or will be given before the end of the Due Diligence Period, full
opportunity to inspect and investigate each and every aspect of the Property,
either independently or through agents of Buyer’s choosing, including, without,
limitation the Condition of the Property.

 

11



--------------------------------------------------------------------------------

(c) Without limiting the above, Buyer on behalf of itself and its successors and
assigns waives any rights to recover from, and forever releases and discharges,
Seller, Seller’s affiliates, members, managers, officers, employees and agents
of Seller, and their respective heirs, successors, personal representatives and
assigns (collectively, the “Seller Related Parties”), from any and all demands,
claims, legal or administrative proceedings, losses, liabilities, damages,
penalties, fines, liens, judgments, costs or expenses whatsoever (including,
without limitation, attorneys’ fees and costs), whether direct or indirect,
known or unknown, foreseen or unforeseen, that may arise on account of or in any
way be connected with the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et seq.), the
Resources Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901, et
seq.), the Clean Water Act (33 U.S.C. Section 1251, et seq.), the Safe Drinking
Water Act (14 U.S.C. Section 1801, et seq.), and the Toxic Substance Control Act
(15 U.S.C. Section 2601, et seq.), and any similar environmental state or local
statutes, regulations, rules or requirements.

(d) The provisions of this Section shall survive Settlement and the delivery of
the Deed or any expiration or termination of this Agreement without limitation
as to time.

19. Like Kind Exchanges. Buyer or Seller may elect to exchange the Property for
other real estate of a like kind in accordance with Section 1031 of the Internal
Revenue Code of 1986 as amended (the “Code”). To the extent possible, the
provisions of this Section shall be interpreted consistently with this intent.
To exercise any rights under this Section, the party electing to exchange the
Property shall provide the other with a written statement stating its intent to
enter into an exchange at least five days prior to Settlement. Either party’s
election to exchange, rather than sell or buy, the Property for other real
estate of a like kind shall be at no cost or liability to the other. Should this
Agreement become part of a 1031 transaction, the party electing to exchange the
Property (the “Exchanger”) hereby agrees that the other party may enforce any
and all representations, warranties, covenants and other obligations of the
Exchanger under this Agreement directly against Exchanger, and the other party
agrees that Exchanger may enforce any and all representations, warranties,
covenants and other obligations of the other party under this Agreement directly
against the other party.

20. Miscellaneous.

(a) Except as otherwise specifically provided in this Agreement, all
representations and warranties contained in this Agreement shall terminate at
Settlement.

(b) All times specified in this Agreement shall be of the essence of this
Agreement. If any date herein set forth for the performance of any obligations
by Seller or Buyer or for the delivery of any instrument or notice as herein
provided should be on a Saturday, Sunday or legal holiday, the compliance with
such obligations or delivery shall be deemed acceptable on the next business day
following such Saturday, Sunday or legal holiday. As used herein, the term
“legal holiday” means any state or federal holiday on which financial
institutions or post offices are generally closed in the Commonwealth of
Virginia.

(c) The captions in this Agreement are inserted for convenience of reference
only and in no way define, describe or limit the scope or intent of this
Agreement or any of the provisions hereof.

 

12



--------------------------------------------------------------------------------

(d) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, legal
representatives, successors and, to the extent herein permitted, assigns. This
Agreement shall not be assigned by Buyer without the prior written consent of
Seller and any purported assignment without such consent shall be void.
Notwithstanding the foregoing, Buyer may assign this Agreement without Seller’s
consent in whole or in part to a wholly owned subsidiary of Buyer. No assignment
shall relieve Buyer of liability for the performance of Buyer’s duties and
obligations under this Agreement to the extent of such assignment.

(e) This Agreement, including the exhibits attached hereto, contains the whole
agreement as to the Property between Seller and Buyer and there are no other
terms, obligations, covenants, representations, statements or conditions, oral
or otherwise of any kind whatsoever concerning this sale and purchase. Without
limiting the generality of the foregoing, this Agreement supersedes in all
respects the Letter of Intent provided that the confidentiality provision of the
Letter of Intent shall survive. This Agreement shall not be altered, amended,
changed or modified except in writing executed by the parties hereto.

(f) This Agreement shall be construed in accordance with the laws of the
Commonwealth of Virginia.

(g) Both parties to this Agreement having participated fully and equally in the
negotiation and preparation hereof, this Agreement shall not be more strictly
construed, or any ambiguities within this Agreement resolved, against either
party hereto.

(h) This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but which together shall constitute one and the same
Agreement. PDF or other electronic signature pages shall be treated for all
intents and purposes as originals.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be duly executed, under seal, as of the day and year first written
above.

 

SELLER:   AH RICHMOND TOWER I, LLC   By:  

/s/ Eric L. Smith

  (SEAL)   Name:   Eric L. Smith     Title:   Manager   BUYER:   KIRELAND
MANAGEMENT, LLC   By:  

/s/ Alex Kurkin

  (SEAL)   Name:   Alex Kurkin     Title:   Manager  

 

14



--------------------------------------------------------------------------------

Escrow Agent hereby joins in the execution of this Agreement for the purposes of
acknowledging receipt of the Deposit and agreeing to hold such Deposit in
accordance with the terms of this Agreement.

 

Date: November 4, 2015     CHICAGO NATIONAL TITLE INSURANCE COMPANY     By:  

/s/ J. M. Schuster

      Name:   J. M. Schuster       Title:   Commercial Escrow Officer

 

15



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

A certain parcel of land located on the Southwesterly side of Canal Street and
the Northwesterly side of 10th Street in the City of Richmond, Commonwealth of
Virginia, bounded and described as follows:

Beginning at the intersection point of the Northwesterly right of way line of
10th Street and the Southwesterly right of way line of Canal Street and being
the Northeasterly corner of the parcel hereinafter described; thence,

S36º07’29”W a distance of one hundred five and forty three hundredths feet
(105.43’) by the Westerly right of way line of 10th Street to a point; thence,

N54º01’26”W a distance of one hundred fifty seven and ninety three hundredths
feet (157.93’) to a point; thence,

N35º58’34”E a distance of one hundred six and zero hundredths feet (106.00’),
the previous two (2) courses along land owned by the Richmond Metropolitan
Authority, to a lead hub found on the Southwesterly sideline of Canal Street;
thence,

S53º48’59”E a distance of one hundred fifty eight and twenty hundredths feet
(158.20’) by the Southwesterly sideline of Canal Street to the point of
beginning.

The above described parcel contains 16,710 S.F. or 0.384 acres of land, more or
less.

Together with a perpetual, exclusive air rights easement in that portion of the
air space located over that certain property with lateral limits identified as
Parcel C and D as shown on that certain survey recorded in the Clerk’s Office,
Circuit Court, City of Richmond, Virginia (the “Clerk’s Office”) in Plat Book 40
at page 103 and with a lower limit of the horizontal plane that is 7.5 feet
above the top deck of the Parking Garage as constructed on Parcel C and D or 150
feet above Mean Sea Level, whichever is lower.

TOGETHER WITH those certain rights, privileges and easements contained in the
Deed of Easements and Allied Covenants between Richmond Metropolitan Authority
and James Center Development Company, dated and recorded May 3, 1990 in the
Clerk’s Office in Deed Book 234, page 1571. First Amendment to Deed of Easements
and Allied Covenants recorded October 3, 2008 in the Clerk’s Office as Document
No. 080026332.

BEING more particularly shown on plat of survey entitled, “ALTA/ACSM Land Title
Survey of 10th Street & Canal Street in the City of Richmond Commonwealth of
Virginia”, prepared by Vanasse Hangen Brustlin, Inc., dated March 18, 2008, last
revised September 23, 2008 and recorded October 3, 2008 in the Clerk’s Office as
Instrument Nos. 0800-53 and 0800-54.



--------------------------------------------------------------------------------

IT BEING the same property conveyed to AH Richmond Tower I, LLC, a Virginia
limited liability company, by deed from James Center Development Company, a
Virginia corporation, dated October 3, 2008 and recorded October 3, 2008 in the
Clerk’s Office as Instrument No. 080026330.



--------------------------------------------------------------------------------

EXHIBIT “A-1”

EXCLUDED PERSONAL PROPERTY

None.



--------------------------------------------------------------------------------

EXHIBIT “A-2”

SCHEDULED EXCEPTIONS

1. Restrictions in Deed Book 6, page 765. First Amended Restrictions in Deed
Book 44, page 1766, and re-recorded in Deed Book 45, page 1740. Second Amended
Restrictions in Deed Book 84, page 195. Third Amended Restrictions in Deed Book
93, page 627.

2. Development Agreement dated April 13, 1988, recorded June 29, 1988 in Deed
Book 170, page 846, and re-recorded December 13, 1988 in Deed Book 187, page
1773. Amended by instrument dated February 1, 1990, recorded May 30, 1990 in
Deed Book 234, page 1496. Second Amendment dated June 11, 1990, recorded
June 20, 1990 in Deed Book 239, page 585. Consent and Waiver of Restrictions and
Covenants between James Center Development Company, One James Center Associates
Limited Partnership, Two James Center Associates, Limited Partnership, Richmond
Center Associates, and Richmond Metropolitan Authority, dated and recorded
May 3, 1990 in Deed Book 235, page 222.

3. Deed of Easements and Allied Covenants between Richmond Metropolitan
Authority and James Center Development Company, dated and recorded May 3, 1990
in Deed Book 234, page 1571. First Amendment to Deed of Easements and Allied
Covenants recorded October 3, 2008 as Document No. 080026332.

4. Deed of Easements between James Center Development Company, Richmond
Metropolitan Authority and Richmond Center Associates, dated and recorded May 3,
1990 in Deed Book 234, page 1693.

5. Deed of Easement by and between AH Richmond Tower I, LLC and Richmond
Metropolitan Authority recorded October 3, 2008 as Document No. 080026331.



--------------------------------------------------------------------------------

EXHIBIT “B”

SERVICE AGREEMENTS

 

1. Facility Management Services Agreement, dated as of January 20, 2009, by and
between Divaris Property Management Corp. and AH Richmond Tower I, LLC.

 

2. Service Agreement, dated as of February 1, 2011, by and between Divaris
Property Management Corp., as agent for AH Richmond Tower I, LLC, and Trane U.S.
Inc.

 

3. Service Agreement, dated as of December 21, 2012, by and between Divaris
Property Management Corp., as agent for AH Richmond Tower I, LLC, and Admiral
Security Services.

 

4. Service Agreement, dated as of December 28, 2013, by and between Divaris
Property Management Corp., as agent for AH Richmond Tower I, LLC, and Red Coats,
Inc.

 

5. Exclusive Right to Lease Agreement, dated as of July 1, 2014, by and between
AH Richmond Tower I, LLC and Divaris Real Estate.



--------------------------------------------------------------------------------

EXHIBIT “C”

SCHEDULE OF LEASES

 

1. Deed of Full Service Office Lease, dated as of September 5, 2008, by and
between AH Richmond Tower I, LLC and Williams Mullen, P.C., as amended by the
letter agreements dated as of December 31, 2008, and January 15, 2008, and by
the Amendment to Deed of Full Service Office Lease dated as of October 5, 2010,
the Second Amendment to Deed of Full Service Lease, dated as of February 8,
2013, the Third Amendment to Deed of Full Service Lease, dated as of
December 16, 2013, and the Fourth Amendment to Deed of Full Service Lease, dated
as of November 30, 2014.

 

2. Deed of Full Service Office Lease, dated as of September 1, 2010, by and
between AH Richmond Tower I, LLC and Agincourt Capital Management LLC.

 

3. Deed of Full Service Office Lease, dated as of October 5, 2010, by and
between AH Richmond Tower I, LLC and Cherry, Bekaert & Holland, L.L.P.

 

4. Deed of Full Service Office Lease, dated as of August 31, 2011, by and
between AH Richmond Tower I, LLC and Capital One Services, LLC.

 

5. Deed of Full Service Office Sublease, dated as of October 5, 2010, by and
between AH Richmond Tower I, LLC, Williams Mullen, PC, and Cherry, Bekaert &
Holland, L.L.P.

 

6. Deed of Commercial Retail Lease, dated as of October 1, 2010, by and between
AH Richmond Tower I, LLC and La Parisienne, LLC.



--------------------------------------------------------------------------------

EXHIBIT “E”

TENANT ESTOPPEL CERTIFICATE

Please refer to the documents described in Exhibit A hereto, (the “Lease
Documents”) including the “Lease” therein described. The undersigned (the
“Tenant”), hereby certifies that it is the lessee under the Lease. Tenant hereby
further acknowledges that it has been advised that the Lease may be assigned to
a purchaser of, and/or collaterally assigned in connection with a proposed
financing secured by, the property on which the demised premises under the Lease
are located, and certifies both to the landlord under the lease (the “Landlord”)
and to any and all prospective purchasers (the “Purchasers”) and mortgagees of
such property, including any trustee on behalf of any holders of notes or other
similar instruments, and any holders from time to time of such notes or other
instruments, and their respective successors and assigns (collectively the
“Mortgagees”) that as of the date hereof:

1. The information set forth in Exhibit A hereto is true and correct;

2. Tenant is in occupancy of the demised premises and the Lease is in full force
and effect and except by such writings as are identified on Exhibit A hereto,
has not been modified, assigned, supplemented or amended since its original
execution, nor are there any other agreements between Landlord and Tenant
concerning the space rented under the Lease, whether oral or written;

3. All material conditions and agreements under the Lease to be satisfied or
performed by Landlord have been satisfied and performed;

4. Tenant is not in default under the Lease Documents, Tenant has not received
any notice of default under the Lease Documents, and, to Tenant’s knowledge,
there are no events which have occurred that with the giving of notice or the
passage of time or both, would result in a default by Tenant under the Lease
Documents;

5. Tenant has not paid any rents or sums due under the Lease more than 30 days
in advance of the date due under the Lease and Tenant has no rights of setoff,
counterclaim, concession or other rights of diminution of any rent or sums due
and payable under the Lease except as set forth in Exhibit A hereto;

6. To Tenant’s knowledge, there are no uncured defaults on the part of the
Landlord under the Lease Documents, Tenant has not sent any notice of default
under the Lease Documents to the Landlord, and there are no events which have
occurred that, with the giving of notice or the passage of time or both, would
result in a default by Landlord thereunder, and at the present time Tenant has
no claim against Landlord under the Lease Documents;

7. Except as expressly set forth in Part G of Exhibit A, there are no provisions
for, and Tenant has no rights with respect to, renewal or extension of the
initial term of the Lease; terminating the term, leasing or occupying additional
space or purchasing the premises;

8. No action, voluntary or involuntary, is pending against Tenant under federal
or state bankruptcy or insolvency laws;



--------------------------------------------------------------------------------

9. The undersigned has the authority to execute and deliver this Certificate on
behalf of the Tenant and acknowledges that all Purchasers will rely on this
estoppel certificate in purchasing the property and all Mortgagees will rely
upon this estoppel certificate in extending credit to Landlord or Landlord’s
successors in interest; and

10. This Tenant Estoppel Certificate shall be binding upon the successors,
assigns and representatives of the undersigned and any party claiming through or
under the undersigned and shall inure to the benefit of all Purchasers and
Mortgagees.

IN WITNESS WHEREOF, Tenant has duly executed this Certificate this    day
of            , 20    .

 

 

(Name of Tenant)

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A TO TENANT ESTOPPEL CERTIFICATE

Lease Documents, Lease Terms and Current Status

 

A. Date of Lease:

 

B. Parties:

 

  1. Landlord:

 

  2. Tenant d/b/a:

 

C. Premises known as:

 

D. Modifications, Assignments, Supplements or Amendments to Lease:

 

E. Commencement Date:

 

F. Expiration of Current Term:

 

G. Rights to renew, to extend, to terminate, to rent or occupy additional space
or to purchase any portion of the property:

 

H. Security Deposit Paid to Landlord: $        

 

I. Current Fixed Minimum Rent (Annualized): $        

 

J. Current Additional Rent (and if applicable, Percentage Rent) (Annualized):
$        

 

K. Current Total Rent: $        

 

L. Square Feet Demised:



--------------------------------------------------------------------------------

EXHIBIT “F”

NONFOREIGN PERSON CERTIFICATION

            , 2015

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. Tax purposes (including section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
the transferees that withholding of tax is not required upon the disposition of
a U.S. real property interest by the undersigned (“Transferor”), the undersigned
hereby certifies the following:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. The Transferor’s U.S. employee identification number is 26-2117056; and

3. The Transferor’s address is 222 Central Park Avenue, Suite 2100, Virginia
Beach, Virginia 23462.

The Transferor understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both. Under
penalties of perjury the undersigned declares that it has examined this
certification and to the best of its knowledge and belief, it is true, correct
and complete, as of the date first written above.

 

ARMADA HOFFLER, LP   By:  

 

  (SEAL)   Name:     Title:  